Citation Nr: 1427025	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to May 1978.  He had additional service, active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Naval Reserves and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

In March 2011, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.

The issue was previously remanded in November 2013.  As set forth below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the VLJ who previously heard testimony in this appeal has since retired prior to a decision being rendered, the Veteran has chosen to have a new in-person (i.e., Travel Board) hearing before a VLJ.  A hearing has already been scheduled for September 2014.  Accordingly, a remand is necessary to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

Transfer the claims file to the Louisville RO to afford the Veteran his scheduled hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



